DETAILED ACTION

Response to Amendment
The Amendment filed 12/21/2021 has been entered. Claims 2-3 and 6-10 remain pending in the application. Claim 1 and 4-5 were cancelled. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the rotating the foodstuff block by the slicing machine in claim 7;
the “without laterally moving the foodstuff block” in claim 10;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, “checking, with a sensor of the slicing machine, an orientation of the food stuff block;” should be “checking an orientation of the food stuff block with a sensor of the slicing machine;” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claim 10, while Figures 4-5 teaches rotation of the food block, but the food block still shifted in the lateral direction because the center of the food block moves closer to the adjacent wall, therefore the limitation of “without laterally moving” is considered as new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Siller (DE 102010045823 A1) in view of MHS (DE 4431808 C2), NPL (Artisan Bread) and Wadell (US 5186089).
This is a first set of rejection with different references.  

Regarding claim 2, Siller teaches a method for cutting a foodstuff block (see Figure 1), the method comprising: 
providing a slicing machine (the device in Figure 2) having a front side (12, see Figure 1; the side 12 is a ‘front side’ at least when an operator is positioned on this side of the machine),  the slicing machine comprising 
a circular blade (34) for slicing the foodstuff block and 
a transport slide for pushing the foodstuff block (see Figure 2),
a duct (the assembly of 20 and 24) for receiving the foodstuff block (see Figure 2), the duct having (see annotated Figure 2) 
a first duct region (with a width extending from 40 to 26, see annotated Figure 2) and 
a second duct region (with a width extending from 26 to half way in the space of 20, see annotated Figure 2; note that the term ‘region’ permits an arbitrary division of a space into any number of ‘regions’), the second duct region being arranged behind the first duct region with respect to the front side and separated from the first duct region by a slot (slot for the cutter 34, see annotated Figure 2); 
inserting the foodstuff block into the first duct region (see Figure 2), 
the second duct region being narrower than the first duct region (as the current requirement of region does not require the region extend from enclose wall to another enclose wall, and space can be drawn as a region, with the interpretation above the second duct region is considered to be narrower than the first duct region. Alternatively, there portion of the first/second duct region in comparison is not stated, Figure 2 show that the height and the 

    PNG
    media_image1.png
    516
    975
    media_image1.png
    Greyscale

Siller fails to explicitly teach inserting the foodstuff block into the first duct region from the front side of the slicing machine between the transport slide and the front side; the first duct region being sufficiently wide to accept the foodstuff block with a longitudinal axis of the foodstuff block being perpendicular to a longitudinal axis of the duct; checking, with a sensor of the slicing machine an orientation of the foodstuff block; that the transport slide is for drawing in addition to pushing the foodstuff block, inserting the foodstuff block into the first duct region from the front side of the slicing machine between the transport slide and the front side, drawing the foodstuff block rearward with the transport slide over the slot and past the circular blade into the second duct region without cutting the foodstuff block; pushing the foodstuff block forward with the transport slide past the circular blade while cutting the foodstuff block with the circular blade to provide a cut slice pack in the first duct region; and removing the cut slice pack from the first duct region where the foodstuff block was inserted.
or the user can also stand in front of the device with respect to Figure 2 in order to load the device with the foodstuff block. That is, there are only a limited number of positions where a user can stand to insert food into the device. Lastly, it is understood that most devices can be loaded from the front or side, so there is a reasonable expectation for success for inserting the foodstuff block from the front side of Siller. A user would be motivated to insert the foodstuff from whichever side is most convenient. For Example A – the workpiece is being picked up on a particular side, and the quickest path is a straight one, which could be front, left or right sides; B – there are temporary obstacles on one side, thus necessitating approaching from a different side.
Therefore, it would have been obvious to a person of ordinary skill in the art to try to have the user standing and loading the foodstuff block in front of the front side of the device (i.e. in front of Figure 2), in an attempt to provide a way to load the foodstuff block on to the cutting device, as a person with ordinary skill has good reason to pursue all known options within his or her technical grasp. Furthermore, Examiner notes that one of ordinary skill in the art understand that there is always a design need for multiple ways of accessing the same device in case one of the ways is blocked off, and currently there are finite number of ways that the foodstuff block can be loaded onto the device. KSR International Co. v. Teleflex Inc., 550 
Thus, any of three sides can be considered the front side.

MHS teaches a vertical duct food cutter including a slicing machine comprising a circular blade (16) for slicing the foodstuff block and a duct (the assembly of 30) for receiving the foodstuff block (see Figure 1), the duct having a longitudinal direction (along 36) corresponding to an advancing direction of the foodstuff block (the advancing direction is the same as the longitudinal direction, see Figure 1), a first duct region (portion of 30 above the cutter 16 in Figure 1) and a second duct region (portion of 30 below the cutter 16 in Figure 1), the first duct region being at least partially separated from the second duct region by a slot (slot for the cutter 16, see Figure 1), inserting the foodstuff block into the first duct region from the top side of the slicing machine between the transport slide (36) and the top side (see Figure 1), drawing the foodstuff block rearward with a transport slide over the slot and past the circular blade into the second duct region without cutting the foodstuff block (page 5, paragraph 6 of the translation); pushing the foodstuff block forward with the transport slide past the circular blade while cutting the foodstuff block with the circular blade to provide a cut slice pack in the first duct region (page 6, paragraph 1 of the translation); and removing the cut slice pack from the first duct region where the foodstuff block was inserted (taking the food to the counter 22 is considered as taking the slice pack from the first duct, page 6, paragraph 3 of the translation, see Figure 1).
drawing and pushing the foodstuff block and the inserting the foodstuff block into the first duct region from the front side of the slicing machine between the transport slide and the front side (since the transport slide needs to be behind the foodstuff block, in order to pull the food into the second region), since the transport slide need to be behind the foodstuff block loaded in order to performed the added function of MHS, such as pulling the foodstuff block and push the foodstuff block back to the first duct region. 
NPL (Artisan Bread) teaches bread come in all shape and size, some have a long length and a short width (bottom left bread in Figure 1), some have a short length and an equal short width (top left bread in Figure 1). 
It would have been obvious to one of ordinary skill in art to make the device sufficient to accommodate the largest size common bread (such as the bottom left bread of NPL), in order for the machine to cut even large sizes of bread. The resulting device of modified Siller includes the first duct region being sufficiently wide to accept the foodstuff block with a longitudinal 
Wadell teaches a sensor (32) for sensing the alignment of the food item in the system then adjust the alignment of the food item accordingly (via 33) before cutting (col. 3 lines 36-59, see Figure 3).
It would have been obvious to one of ordinary skill in the art to modify the device of Siller to add the sensor and alignment system in to the device, as taught by Wadell, in order to make the sure the food is cut in the correct alignment (col. 3 lines 36-59 of Wadell).
Regarding claim 3, modified Siller teaches aligning the duct to be horizontal (see Figure 2 of Siller).
Regarding claim 6, modified Siller teaches pushing the foodstuff block forward is performed incrementally (since the cut is one slice at a time, the foodstuff block is considered pushing incrementally).
Regarding claim 7, modified Siller teaches rotating the foodstuff block by the slicing machine (as modified in claim 2, via 33, see Figure 3 of Wadell).
Regarding claim 8, modified Siller teaches rotating the foodstuff block so that a longitudinal axis of the foodstuff block is oriented within a longitudinal axis of the duct in case the foodstuff block has been inserted in an orientation other than with its longitudinal axis of the foodstuff block being oriented within a longitudinal axis of the duct (as modified in claim 2 stated above, see Figure 3 of Wadell).
Regarding claim 9, modified Siller teaches rotating the foodstuff block includes rotating the foodstuff block by 90 degrees (as modified in claim 2 stated above, see Figure 3 of Wadell).
Regarding claim 10, modified Siller teaches rotating the foodstuff block is performed without laterally moving the foodstuff block (as modified in claim 2 stated above, see Figure 3 of Wadell, as best understood in the same way applicant’s 90 degrees rotation does not move the foodstuff block laterally).

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 2-3 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/09/2022
/EVAN H MACFARLANE/Examiner, Art Unit 3724